Citation Nr: 0916135	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  05-04 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 through 
May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  At the Veteran's February 
2005 request, the claims file was transferred to the RO in 
Pittsburgh, Pennsylvania for further handling.

The Board notes that the Veteran's March 2003 claim also 
included the issue of entitlement to service connection for 
schizophrenia.  In its February 2004 rating decision, the RO 
denied the Veteran's claim for entitlement to schizophrenia 
(also claimed as anxiety disorder with panic attacks and 
depression).  The Veteran's subsequent April 2004 Notice of 
Disagreement expressed disagreement with only the RO's denial 
of service connection for PTSD, while introducing a wholly 
new claim for service connection for hearing loss.  Although 
the Veteran did not file a Notice of Disagreement addressing 
the RO's February 2004 denial of service connection for 
schizophrenia, she nonetheless filed a March 2005 Substantive 
Appeal for the purpose of "appealing" that issue as well as 
her claim for service connection for PTSD.  Based upon these 
facts, the Board finds that the Veteran has not preserved the 
issue of service connection for schizophrenia for appeal.  
38 C.F.R. § 20.200.  As such, jurisdiction over that matter 
is not properly before the Board.

The Board also observes that the Veteran has filed five 
separate Substantive Appeal forms:  February 2004 in response 
to VA's denial of waiver of indebtedness for overpayment of 
Veteran's benefits; January 2005 appealing the RO's February 
2004 denial of service connection for PTSD; January 2005 
requesting non-service connected disability pension benefits; 
March 2005 once again appealing the RO's denial of service 
connection for PTSD and VA's denial of waiver of 
indebtedness; and the aforementioned March 2005 Substantive 
Appeal which relates to the Veteran's claim for service 
connection for schizophrenia.

Regarding the Veteran's appeal for service connection for 
PTSD, the Board finds that this issue was properly preserved 
for appeal by the Veteran's January 2005 Substantive Appeal.

Regarding the Veteran's appeal of VA's denial of waiver of 
indebtedness for overpayment, the Board notes that the waiver 
was originally granted in August 2004 by the Committee on 
Waivers and Compromises (COWC) at the Philadelphia RO, but 
that the overpayment was reestablished by the St. Petersburg 
RO COWC in September 2004, and the Veteran was notified of 
the RO's action by a September 2004 decision letter.  The 
Veteran subsequently filed a timely October 2004 Notice of 
Disagreement (NOD).  A VA Form 119 dated in April 2006 
recites the pertinent facts, notes that the St. Petersburg 
COWC had no jurisdiction over the Philadelphia COWC decision 
and no authority to take the action that it did, and 
concludes that the granting of the waiver was in accordance 
with current VA laws and regulations and that the Veteran is 
entitled to a refund of benefits withheld in the amount of 
$4,530 and liquidation of the current overpayment balances in 
the amount of $17,467.  Thus there remains no matter for 
which the issuance of a statement of the case (SOC) would be 
required.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999) 
(when an appellant files a timely NOD and there is no SOC 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.)

Finally, the Board notes that the Veteran requested a Travel 
Board hearing in her March 2005 Substantive Appeal.  In 
January 2006, the Veteran was provided notice of a scheduled 
Travel Board hearing at the Pittsburgh, Pennsylvania RO in 
January 2006.  At the Veteran's request, this hearing was 
canceled and to be rescheduled.  Before the hearing was 
rescheduled, the Veteran contacted the RO in January 2006 and 
advised that she wished to withdraw her hearing request.  A 
new Travel Board hearing was nonetheless scheduled by the RO 
to take place in March 2007, and the Veteran was provided 
notice.  The Veteran did not appear at the rescheduled 
hearing, and no subsequent request for a new hearing has been 
made by the Veteran.




FINDINGS OF FACT

1.  The Veteran's claim for service connection for PTSD was 
initially denied in an August 2001 rating decision.

2.  Evidence received since the August 2001 rating decision 
is new and material and relates to the occurrence of the 
Veteran's reported in-service stressor, a fact not previously 
established in the record that existed at the time of the 
August 2001 rating decision.

3.  The Veteran has a current medical diagnosis of PTSD.

4.  The Veteran's current medical diagnosis of PTSD has not 
been linked, by any medical evidence, to an in-service 
stressor.

5.  The stressor reported by the Veteran has not been 
corroborated by the evidence in the record.

6.  The Veteran did not engage in combat with the enemy.


CONCLUSIONS OF LAW

1.  New and material evidence has been received, warranting 
that the Veteran's claim for service connection for PTSD be 
reopened.  38 U.S.C.A. §§ 5103, 5108, 5103A, 5107, 7104, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.156, 3.159 (2008).

2.  The Veteran's claimed PTSD was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.159, 3.303, 3.304, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable laws and regulations

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual analysis may not be considered.  38 U.S.C.A. 
§§ 7104,7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which 
are effective in this case because the Veteran's claim was 
received subsequent to August 29, 2001, "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which, by itself or in connection with 
evidence previously included in the record, "relates to an 
unestablished fact necessary to substantiate the claim."  
Such evidence must also "raise a reasonable possibility of 
substantiating the claim."

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

However, service connection for PTSD requires medical 
evidence showing a diagnosis of the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the claimed stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) and (f); Gaines v. West, 11 
Vet. App. 353, 357-58 (1998).

Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, 9 Vet. App. 389, 396 (1996).

The Board observes, however, that in Pentecost v. Principi, 
16 Vet. App. 124 (2002), the United States Court of Appeals 
for Veterans Claims (Court) held that a veteran's unit 
records constituted independent descriptions of rocket 
attacks that were experienced by his unit when he was 
stationed in Vietnam, which, when viewed in the light most 
favorable to him, objectively corroborated his claim of 
having experienced rocket attacks.  The Court reiterated that 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks.  

As to cases involving an allegation of personal assault/rape, 
applicable regulations recognize that personal assault is an 
extremely personal and sensitive issue and that many 
incidents are not officially reported, which creates a proof 
problem with respect to the occurrence of the claimed 
stressor.  In such situations, it is not unusual for there to 
be an absence of service records documenting the events the 
veteran has alleged.  Thus, when a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  38 C.F.R. § 3.304(f)(3) 
(2008), to be renumbered 38 C.F.R. § 3.304(f)(4), 74 Fed. 
Reg. 14491 (March 31, 2009); see also Patton v. West, 12 Vet. 
App. 272, 277 (1999).

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities; rape crisis 
centers; mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes. Id.

II.  Re-opening claim of service connection for PTSD

A.  New and material evidence

In this case, the Board observes that the Veteran filed her 
original claim for service connection for PTSD in February 
2001.  That claim was denied in an August 2001 rating 
decision issued by the RO in Columbia, South Carolina.  At 
the time of this decision, the record before the RO consisted 
of the Veteran's service treatment and service personnel 
records, private treatment records relating to treatment 
rendered by Dr. Samuel Flanagan from February 1978 through 
August 1997, treatment records from the VA medical center 
relating to treatment from March 1998 to June 2001; 
handwritten statement submitted by the Veteran in December 
1999; and a typewritten stressor statement submitted by the 
Veteran in February 2001.  As bases for its August 2001 
denial, the RO concluded that although the evidence before it 
at that time indicated a current diagnosis of PTSD, the 
evidence did not show that the diagnosed PTSD was linked to 
an in-service stressor.

The Veteran did not file either a notice of disagreement 
within one year of mailing of notice of the rating decision 
in August 2001.  In the absence of a timely filed appeal, the 
RO's August 2001 rating decision is final under 38 U.S.C.A. 
§ 7105(c).  

In March 2003, the Veteran requested VA to reopen service 
connection for PTSD.  The question for the Board is now 
whether new and material evidence in support of the Veteran's 
claim has been received by the RO since the issuance of the 
final August 2001 decision.

In support of her March 2003 request to reopen her claim for 
service connection for PTSD, the Veteran submitted additional 
VA medical center records reflecting treatment from November 
1999 through July 2004, various personal statements from the 
Veteran, and a July 2004 handwritten statement from the 
Veteran's sister.    A July 2000 psychiatric treatment note 
from the VA medical center reflects a diagnosis of "PTSD 
originating in service and related to sexual harassment."  
The statement submitted by the Veteran's sister relates 
conversations that took place following service between the 
Veteran and her sister in which the Veteran confided that she 
had been sexually assaulted and raped during service by her 
supervising staff sergeant.  These records were not before 
the RO at the time of its August 2001 decision and pertain to 
the unestablished facts of the occurrence of an in-service 
stressor and a relationship between the Veteran's diagnosed 
PTSD and the reported in-service stressor.  The Board finds 
that this evidence now raises a reasonable possibility of 
substantiating the Veteran's claim for service connection for 
PTSD.

For all of the above reasons, the Board has determined that 
new and material evidence has been received and that the 
Veteran's claim for service connection for PTSD should be 
reopened.  This claim will next be addressed by the Board on 
a de novo basis, an action that will not prejudice the 
Veteran in light of the ultimate outcome.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

B. Service Connection for PTSD

The newly submitted VA medical center treatment records 
reflect that the Veteran received regular psychiatric 
treatment and evaluations from November 1999 through July 
2004.  Records relating to this treatment confirm a current 
diagnosis of PTSD.  As noted above, a July 2000 treatment 
note refers to "PTSD originating in service and related to 
sexual harassment."  The treatment records consistently 
reflect reports from the Veteran that she was subjected to 
constant sexual harassment during service.  At an August 2003 
treatment, she reported in-service sexual harassment and 
stated that she felt that "[she] could not say nothing" 
during service to report that harassment.

A July 2004 statement provided by the Veteran's sister 
indicates that, during a visit home in 1969, while on leave 
during service, the Veteran confided in her sister that she 
was subjected to continuous sexual harassment.  The Veteran's 
sister related in her statement that, during her visit, the 
Veteran appeared to be uncharacteristically jumpy and 
nervous.  According to the statement, the Veteran further 
related to her sister that she wished to be transferred to a 
different service assignment.

In her statement, the Veteran's sister also recalled a 
separate telephone conversation with the Veteran in which the 
Veteran told her that she had been sexually assaulted.  As 
recalled by the Veteran's sister, upon returning from a 
separate leave to visit her spouse, she found the staff 
sergeant waiting for her at the airport.  While the Veteran 
was waiting for a taxi to return to her base from the 
airport, the staff sergeant ordered her to enter his vehicle, 
where he sexually assaulted her.  According to the Veteran's 
sister, she advised the Veteran to report the incident and to 
seek medical treatment.  The Veteran responded, however, that 
she was afraid of "getting into trouble."  The Veteran's 
sister does not provide a date or approximate timeframe of 
when this telephone conversation took place.

Given the newly submitted evidence, it is noteworthy that the 
Veteran's service treatment records do not reflect any 
medical treatment for an in-service sexual assault.  They 
also do not reflect any treatment for any psychiatric 
symptoms.  A May 1970 separation examination report revealed 
that the Veteran denied any psychiatric symptoms.  A clinical 
psychiatric examination performed at that time did not reveal 
any abnormalities.  The separation examination report does 
not reference in-service sexual harassment or sexual assault.

The Veteran's service personnel records indicate that her 
overall performance as an Administrative Clerk was 
satisfactory.  A March 1970 performance report, which is co-
signed by the Veteran's staff sergeant as her reporting 
official, revealed performance ratings ranging from seven to 
nine (on a scale from zero to nine) in various aspects of her 
job.  Comments from the staff sergeant regarding the 
Veteran's work performance were generally complimentary.  
Comments submitted by the Veteran's indorsing official 
largely echoed the comments provided by the staff sergeant.  
Although the indorsing official noted that he disagreed with 
the performance ratings provided by the staff sergeant, the 
performance report reflects that the indorsing official's 
evaluations did not vary greatly from those provided by the 
staff sergeant.

In April 1970, the Veteran requested to be relieved from duty 
in order that she could remain with her spouse, who was also 
a service member and had been reassigned to Thailand, and 
maintain a joint household.  According to the Veteran's 
request, she had previously sought reassignment to Thailand, 
but this was denied due to a lack of available positions and 
facilities in Thailand.  The Veteran's request to be relieved 
from duty was granted in May 1970, and she received an 
honorable discharge from service.  The remaining service 
personnel records do not indicate any instances of sexual 
harassment or sexual assault, nor do they reflect any 
deterioration in her work performance or social and workplace 
behavior.

The evidence in this matter does not indicate that the 
Veteran participated in combat with the enemy during service.

Based upon the foregoing, the Board finds that there is 
insufficient evidence to corroborate the Veteran's claimed 
stressor.  As set forth above, the service medical records 
and service personnel records do not indicate any in-service 
sexual harassment or sexual assault. The Board is sympathetic 
and mindful that personal assault is an extremely personal 
and sensitive issue and that many such incidents are not 
officially reported.  Nonetheless, even in consideration of 
the provisions of 38 C.F.R. § 3.304(f)(3), the evidence in 
this appeal is insufficient to corroborate the Veteran's 
reported in-service stressor.  The service treatment records 
do not reflect any treatment for psychiatric or physical 
symptoms that might have arisen from in-service sexual 
harassment or sexual assault.  Likewise, the service 
personnel records indicate that the Veteran's work 
performance was generally satisfactory.  A performance report 
which was co-signed by the Veteran's staff sergeant (the 
alleged perpetrator of the Veteran's reported in-service 
stressor) and an indorsing official reflects that she was 
able to perform her duties well.  Remaining service personnel 
records do not indicate any decrease in work performance, nor 
do they indicate any behavioral changes in the workplace or 
socially.  The service personnel records show that the 
Veteran sought to be reassigned to Korat, Thailand, and that 
she sought and was granted an early discharge from service 
after her request for reassignment was denied.  The Veteran's 
April 1970 request for early discharge, however, expressed 
that her desire for an early discharge was motivated by her 
wish to maintain a joint household with her spouse, who had 
been recently assigned to Korat, Thailand.

The Board notes that a July 2000 VA medical center 
psychiatric note refers to "PTSD originating in service and 
related to sexual harassment."  As set forth above, however, 
the Veteran's stressors cannot be corroborated solely by 
after-the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau v. 
Brown, supra.

The only other evidence of record supporting the Veteran's 
claim are her own lay opinions which have been expressed in 
numerous statements provided by her to VA, as well as the 
July 2004 statement provided by the Veteran's sister.  
Notwithstanding the lay evidence in this case, such 
contentions are substantially rebutted by the absence of any 
service treatment or service personnel records which either 
directly corroborate the reported stressor through express 
mention of in-service sexual harassment and assault, or 
indirectly as provided under 38 C.F.R. § 3.304(f)(3).  See 
Buchanan v. Nicholson, 451F.3d 1331, 1336-7 (Fed. Cir. 2006) 
(holding the Board is obligated to, and fully justified in, 
determining whether lay testimony is credible in and of 
itself, and that the Board may weigh the absence of 
contemporary medical evidence against lay statements).  
Moreover, the Board notes that the statement provided by the 
Veteran's sister does not contain specific dates, locations, 
identities of other service members who either perpetrated 
the in-service personal assault, witnessed the assault, or 
who might attest to observed changes in the Veteran's 
behavior which might serve to further corroborate the 
reported in-service stressor.  In the absence of such 
details, the credibility of the lay statement provided by the 
Veteran's sister is further diminished.

Overall, based upon a review of the entire claims file, the 
Board finds that the evidence of record shows that the 
Veteran has been diagnosed with PTSD.  The evidence of 
record, however, does not reflect participation in combat 
with the enemy, and there is no evidence showing that the 
Veteran's current diagnosis of PTSD is based upon a 
corroborated in-service stressor.  As such, the Board finds 
that the preponderance of evidence is against the Veteran's 
claim of entitlement to service connection for PTSD.

In reaching this decision, the Board acknowledges that VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claim.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Any error in notification should be 
presumed prejudicial, and VA has the burden of rebutting this 
presumption.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for PTSD in a December 2003 
notification letter.  Any deficiencies of notification that a 
disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted are not prejudicial, as the Veteran's claim is 
being denied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

In the context of a claim to reopen a final decision on the 
basis of new and material evidence, the United States of 
Appeals for Veterans Claims (Court) has also held that the 
VCAA requires that VA look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes the type of evidence and information that would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The veteran is thereby notified that 
the question of what constitutes material evidence to reopen 
a claim for service connection depends on the basis on which 
the prior claim was denied.  Failure to provide this notice 
is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  

In the present case, the Veteran and her representative were 
also notified of the information and evidence needed to 
reopen the claim for service connection for PTSD in the 
December 2003 notification letter.  After a reasonable period 
in which the Veteran was provided an opportunity to respond, 
that issue was subsequently adjudicated in a February 2004 
rating decision.

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service personnel records, service 
treatment records, and post-service VA medical center 
treatment records have been obtained.

The Board notes that the Veteran has not been provided a VA 
examination to assess the nature and etiology of her PTSD.  
Under 38 U.S.C.A. § 5103A(d), a VA medical examination is to 
be afforded where such an examination "is necessary to make 
a decision on the claim."  A VA examination is "necessary" 
where the evidence, after taking into consideration all 
information and lay or medical evidence:  (1) contains 
competent evidence that the veteran has a current disability, 
or persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the veteran's active military, naval, or air service; 
and (3) does not contain sufficient medical evidence for VA 
to make a decision on the claim.  In this case, the record on 
appeal does not contain any competent medical opinions that 
relate the Veteran's PTSD to any in-service stressor.  
Moreover, the existing evidence in the record is insufficient 
to corroborate the stressor reported by the Veteran.  Under 
the circumstances, a VA examination to assess the nature and 
etiology of the Veteran's PTSD is not "necessary."

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran and his representative that reasonably 
affects the fairness of this adjudication.




ORDER

New and material evidence has been received; service 
connection for PTSD is reopened.

Entitlement to service connection for PTSD is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


